OPINION
ROBERTS, Judge.
This is an appeal from a conviction for the sale of LSD, with punishment set by the jury at ten years’ confinement.
Appellant was represented by employed counsel- and is represented by employed counsel on this appeal.
Counsel has filed a brief stating that he has examined the record and finds no grounds of error which may be urged for reversal of this cause. Appellant’s counsel has furnished appellant with a copy of this brief, and appellant has had an opportunity to review the record and has filed no pro se brief herein.
A careful examination of the record before us has been made and we find that the appeal is frivolous.
The judgment is affirmed.